ORMOND, J.
That the appearance of a defendant will *44dispense with service of process, is not denied, but the argument of the counsel for the plaintiff in error is, that there is a distinction between the case of a suit commenced by writ in the ordinary mode, and one commenced by process of attachment, as is the case here. We can perceive no difference between the cases. The object of the attachment is to compel an appearance, by a levy bn the property of the defendant; and he certainly may do that voluntarily, which it was the object of the process to accomplish in another mode. That he did appear and waive making any defence to the action, is shown by the record. Some remarks were made at the bar, about the manner in which the clerks make up the minutes; so far as these remarks were designed to impugn the veracity of the record, they can have no weight. The fact that the parties appeared by their attornies, is established by the same testimony as the rendition of the judgment, and one may be questioned with the same propriety as the other.
Let the judgment be affirmed.